DETAILED ACTION

This Office action is in response to the amendment filed December 18, 2020.
Claims 1, 5-8, 10, 13-16, 21, and 22 are pending and have been examined.
Claims 1, 8, and 16 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 10, 13-16, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0149466), in view of Haselden (US 2006/0075308), and further in view of Lietz (US 9,501,345). 

Regarding claim 1, Sato
identifying, by a processor, an event associated with an application executing on the processor (see at least paragraph 0075, data of event and value are recorded in a log); 
writing details relating to the event into both the first log and the second log, wherein the details written to the second log […] in a format different from the first log […](see at least paragraph 0046; paragraph 0072, data type name identifies kind of log data; paragraph 75, logs in a wide variety of formats and data of event and value are recorded in a log; figure 8)
receiving a request to view the first or the second log; and providing access to the first or the second log including the details about the event (see at least paragraph 0044)
However Sato does not explicitly disclose, but Haselden discloses:
comparing the event to criteria for logging the event in a plurality of logs for different user types, wherein each log in the plurality of logs comprises unique criteria for logging (see at least paragraph 0029, “The event 220 may be the performance of a function or task, or any other event which may generate a log entry 222. The application 210 may have numerous events such as event 220”; paragraph 0033, determining log entry based on destinations, log providers, filtering; paragraph 0035, “The logging configuration 240 may indicate, for example, that the log entry 222 should be sent to three different destinations in two different formats.”; paragraph 0037, “The log providers 254, 256 may be responsible for writing the log entry 222 in an applicable format and sending the log entry 222 to a particular destination.”; paragraph 42, “For example, the log management system 200 enables error and warning information to be sent to one destination 270 to be viewed by system 
determining that the event satisfies the criteria for logging the event to a first log in the plurality of logs in a format different from a second log in the plurality of logs based on user type (see at least paragraph 0029, “The event 220 may be the performance of a function or task, or any other event which may generate a log entry 222. The application 210 may have numerous events such as event 220”; paragraph 0033, determining log entry based on destinations, log providers, filtering; paragraph 0035, “The logging configuration 240 may indicate, for example, that the log entry 222 should be sent to three different destinations in two different formats.”; paragraph 0037, “The log providers 254, 256 may be responsible for writing the log entry 222 in an applicable format and sending the log entry 222 to a particular destination.”; paragraph 42, “For example, the log management system 200 enables error and warning information to be sent to one destination 270 to be viewed by system operators. Data processing sampling logging information is sent to another destination 270 for users focused on completing data quality analysis. Package execution information, time started, time completed, etc, information is sent to a third destination for viewing by users interested in high level reporting.”), 
wherein the first log is formatted for a technical user and the second log is formatted for a non-technical user and the second log contextualizes information in the second log in a manner more understandable to a non-technical user and in a format different from the first log for technical users […] wherein the details written to the second log contextualizes information in the second log in a manner more understandable to a non-technical user and in a format different from the first log for technical users (see at least paragraph 42, users focused or interested in differing information receive different logging information, specifically mentions users interested in higher level reporting vs system operator users; paragraph 45, discusses another use case of logging information sent based on security rights of users, low security information vs more sensitive logging information; paragraph 38, filtering what information is provided in the log for the log entry.  The instant application (¶1) uses developers vs business users as an example of technical vs non-technical users, which is seen as similar to the system operators vs higher level reporting users)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato by adapting the teachings of Haselden to include an event stored in multiple logs with different formats.  The combination allows for the application “to provide a higher volume of information” (Haselden paragraph 0044).  
However Sato and Haselden do not explicitly disclose, but Lietz discloses:
wherein the first or the second log includes an indicator indicating that details relating to the event exist in a different log in the plurality of logs (see at least fig 2A, showing linking data in 1st log pointing to second log data in 2nd log; col 16:63 – 17:15, in response to a detected log data entry, i.e., second log data ED, in second log data 122 of the second log data source 120, that matches the defined trigger event log data entry data, at DETECT THE TRIGGER EVENT LOG ENTRY DATA IN THE SECOND LOG DATA FROM THE SECOND LOG DATA SOURCE OPERATION 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato and Haselden by adapting the teachings of Lietz to include enriched log data showing correlating log data between two different logs.  The combination allows for quickly identifying correlations between the two logs across events (Lietz col 1:51-2:6).  

Regarding claim 5, the rejection of claim 1 is incorporated, and Sato further discloses:
wherein the first log has a retention period different from a retention period of the second log (see at least paragraph 0047 and figure 8)

Regarding claim 6, the rejection of claim 1 is incorporated, and Sato
determining that the first log is an action log, and the second log is a technical log (see at least paragraph 0075, logs in a wide variety of formats, data of event and value are recorded in a log; figure 8);
receiving a request to view the action log associated with a particular user identifier; determining that the action log includes confidential information; determining that the user identifier does not include a clearance necessary to view the confidential information; replacing the confidential information with replacement information in a new version of the action log; and providing a user associated with the user identifier with access to the new version of the action log (see at least paragraph 0046)

Regarding claim 7, the rejection of claim 1 is incorporated, and Sato further discloses:
wherein the writing comprises: writing the details in a plurality of different languages according to log format of the first log and the second log (see at least paragraphs 0049 and 0075)

Regarding claims 8 and 14-16, the scope of the instant claims does not differ substantially from that of claims 1, 6, and 7.  Accordingly, claims 8, 14, and 15 are rejected for the same reasons as set forth in the rejections of claims 1, 6, and 7 respectively.  Claim 16 is rejected for the same reasons as set forth in the rejections of claims 1.

Regarding claim 10, the rejection of claim 8 is incorporated, and Sato
wherein the database comprises the transactional data and the analytical data, wherein the analytical data corresponds to the transactional data (see at least paragraph 46 and figures 3-8 )

Regarding claim 13, the rejection of claim 8 is incorporated, and Sato further discloses:
provide navigational functionality between the first log and the second log based on the indicator (see at least figure 20)

Regarding claim 21, the rejection of claim 1 is incorporated, and Sato as modified further discloses:
wherein the criteria for logging on the action log comprises one or more user actions during an execution of the application (see at least Haselden paragraphs 0029 and 0030)

Regarding claim 22, the rejection of claim 21 is incorporated, and Sato as modified further discloses:
wherein the criteria for logging on the technical log comprises one or more function calls executed by the application in response to the one or more user actions (see at least Haselden paragraphs 0029 and 0030)

Examiner’s Note:  Although the Examiner believes the prior art of record above does read (although broadly) on claims 21 and 22, the below rejection is offered to more specifically read on claims 21 and 22 in order to expedite prosecution.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2014/0149466), in view of Haselden (US 2006/0075308), further in view of Lietz (US 9,501,345), and still further in view of Twist (US 2019/0012217). 

Regarding claim 21, the rejection of claim 1 is incorporated.  However Sato, Haselden, and Lietz do not explicitly disclose, but Twist discloses:
wherein the criteria for logging on the action log comprises one or more user actions during an execution of the application (see at least paragraph 0012, logging events can be user actions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato, Haselden, and Lietz by adapting the teachings of Twist to include various events to be stored in various logs.  The combination allows for users more control over what log data to view based on log entry filtering as seen in Haselden.  

Regarding claim 22, the rejection of claim 21 is incorporated.  However Sato, Haselden, and Lietz do not explicitly disclose, but Twist discloses:
wherein the criteria for logging on the technical log comprises one or more function calls executed by the application in response to the one or more user actions (see at least paragraph 0044, logging events can be function calls)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato, Haselden, and Lietz by adapting the teachings of Twist to include various events to be stored in various logs.  The combination allows for users more control over what log data to view based on log entry filtering as seen in Haselden.  

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims are directed to newly added limitations which are addressed in the rejections above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
	
	
	/DOON Y CHOW/            Supervisory Patent Examiner, Art Unit 2194